Action for personal injuries sustained by plaintiff, a police officer, while performing his duties as a motor cycle escort to an automobile used in taking moving pictures. The accident was the result of a collision between plaintiff’s motorcycle and the automobile, owned by defendant Klein and operated by a driver’hired by Klein. The automobile was being operated for the purposes of the other two defendants. Judgment affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.; O’Malley, J., dissents as to the defendant Paramount Publix Corporation and votes to reverse and dismiss the complaint as to said defendant.